DETAILED ACTION
This action is in response to applicant's amendment filed 05/26/22.
The examiner acknowledges the amendments to the claims.
Claims 1-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The prior art rejection of claims 1-7 has been withdrawn in light of applicant’s amendments; namely the prior art do not teach or render obvious the addition of a second material to the first material and last-degraded material of the mesh implant.   However, double patenting rejections for claims 1-7 are maintained over claim 1 of U.S. Patent No. 9,750,854, which recites a second material as claimed in the application, in view of Egnelӧv (U.S. Pub. No. 2016/0228236).  
Applicant argues that Egnelӧv does not disclose a tubular mesh implant. However, Egnelӧv teaches the resorbable polymeric mesh implant being a tubular shape, since it is in a form of a hollow body and can assume a tubular shape, which is consistent with the definition of the term “tubular” in paragraph [0034] of the present application specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,750,854 in view of Egnelӧv (U.S. Pub. No. 2016/0228236).   It is clear that elements in claim 1 can be found in claim 1 of the patent, wherein the patent claim is missing features which are merely obvious.  In the same field of art, namely resorbable polymeric mesh implants, Egnelӧv teaches the resorbable polymeric mesh implant being a tubular shape, since it is in a form of a hollow body and can assume a tubular shape, which is consistent with the definition of the term “tubular” in paragraph [0034] of the present application specification) and being configured to retain a breast implant (such as implant 17; see Figures 1a-1b and 3a-3b).  Egnelӧv further teaches a medical device for use in breast reconstruction (see paragraph [0013]), comprising: the resorbable polymeric mesh implant according to claim 1, as discussed above; and a breast implant 17 retained by the resorbable polymeric mesh implant (see Figures 1a-1b and 3a-3b and paragraph [0014]), and a lower portion of the mesh implant is folded back to lie along a back side of the breast implant (curved front wall 13 folds to lower portion 16, and curved front wall 33 folds to flat back wall 31; see Figures 1b and 3b and paragraphs [0014], [0015], [0017]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the above limitations, as taught by Egnelӧv, in order to treat a patient after breast reconstruction surgery (see Egnelӧv; paragraph [0013]).  Therefore, the claims are not patentably distinct from patent claim 1.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,750,854 in view of Egnelӧv (U.S. Pub. No. 2016/0228236), and further in view of Novus Scientific (TIGR® Matrix Surgical Mesh Presentation).  Claim 1 of the patent and Egnelӧv teach the claimed device, as discussed above, except for the first material and last-degraded material are jointly knitted, the first material comprises at least one of glycolide or dioxanone, the last-degraded material comprises at least lactide, and the first material and last-degraded material are multifilament material.   Novus Scientific teaches a first material and a last-degraded material being jointly knitted (see page 6 of Novus Scientific presentation showing fiber 1 [FAST] and fiber 2 [SLOW] that are knitted together), the first material comprising at least one of glycolide or dioxanone (see page 6 of Novus Scientific presentation showing fast-resorbing fiber being a copolymer of glycolide, lactide and trimethylene carbonate), the last-degraded material comprising at least lactide (see page 6 of Novus Scientific presentation showing fast-resorbing fiber being a copolymer of lactide and trimethylene carbonate), and the first material and last-degraded material being multifilament material (see pages 14-18 of Novus Scientific presentation).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim and Egnelӧv with the above materials, as taught by Novus Scientific, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Therefore, the claims are not patentably distinct from patent claim 1.

Allowable Subject Matter
Claims 1-7 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth in this office action.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 10, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a tubular mesh implant including, inter alia, a first material, a second material, and a last-degraded material having a modulus of elasticity that corresponds to an elongation of 18 to 32% when subjected to a tensile load of 16 N/cm, wherein the modulus of elasticity of the last-degraded material is significantly lower than the modulus of the second material, and the modulus of elasticity of the second material is significantly lower than the modulus of elasticity of the first material, as in claim 1.  Novus Scientific (TIGR® Matrix Surgical Mesh Presentation) specifically teaches dual-stage resorption and dual-fiber construction including a first fast-resorbing fiber and a slow-resorbing fiber, and it would not have occurred to one of ordinary skill in the art to add another material, or a “second material” as recited in claim 1.
None of the prior art of record, alone or in combination, teaches or renders obvious a tubular mesh implant including, inter alia, the mesh implant according to claim 1 and further comprising a third material substantially degraded at a same time as the first material, wherein the modulus of elasticity of the third material is different from the modulus of elasticity of the first material, as in claim 8.  Novus Scientific (TIGR® Matrix Surgical Mesh Presentation) specifically teaches dual-stage resorption and dual-fiber construction including a first fast-resorbing fiber and a slow-resorbing fiber, and it would not have occurred to one of ordinary skill in the art to add another material, or a “third material” as recited in claim 8.   
None of the prior art of record, alone or in combination, teaches or renders obvious a tubular mesh implant including, inter alia, a first material, and a last-degraded material having a modulus of elasticity that corresponds to an elongation of 18 to 32% when subjected to a tensile load of 16 N/cm, wherein the modulus of elasticity of the last-degraded material is significantly lower than the modulus of the first material, and the mesh implant is cylindrical in overall shape and forms an elongated cylinder and is configured to retain a breast implant, as in claims 9 and 11.  Particularly, Egnelӧv (U.S. Pub. No. 2016/0228236) teaches the resorbable polymeric mesh implant being a tubular shape, since it is in a form of a hollow body and can assume a tubular shape, which is consistent with the definition of the term “tubular” in paragraph [0034] of the present application specification, but does not render obvious elongating the shape of the mesh implant such that it forms an elongated cylinder.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771